     Case 5:19-cr-00048-FMO Document 46 Filed 10/22/19 Page 1 of 2 Page ID #:178



1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      KIM SAVO (Bar No. 223197)
       (E-Mail: Kim_Savo@fd.org)
3      Deputy Federal Public Defender
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       SERGIO J. LOPEZ DE TIRADO
7
8
9                               UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12
13     UNITED STATES OF AMERICA,                      Case No. ED19-48-FMO
14                 Plaintiff,
                                                      DEFENDANT LOPEZ DE TIRADO'S
15           v.                                       EX PARTE APPLICATION TO
                                                      CONTINUE SENTENCING
16     SERGIO J. LOPEZ DE TIRADO,                     HEARING
17                 Defendant.
18
19           Defendant, Sergio J. Lopez De Tirado, by and through his counsel of record,
20     Deputy Federal Public Defender Kim Savo, respectfully applies ex parte to the
21     Court for an order continuing the sentencing hearing to March 11, 2020.
22
                                            Respectfully submitted,
23
                                            AMY M. KARLIN
24                                          Interim Federal Public Defender
25
26     DATED: October 22, 2019              By /s/ Kim Savo
27                                          KIM SAVO
                                            Deputy Federal Public Defender
28                                          Attorney for Sergio J. Lopez De Tirado

                                                  1
     Case 5:19-cr-00048-FMO Document 46 Filed 10/22/19 Page 2 of 2 Page ID #:179



1                                  DECLARATION OF KIM SAVO
2               I, Kim Savo, declare:
3               1.    I am an attorney with the Office of the Federal Public Defender for the
4      Central District of California, assigned to represent Mr. Lopez De Tirado. I am
5      licensed to practice law in the State of California and I am admitted to practice in this
6      Court.
7               2.    On or about October 20, 2019, Mr. Lopez De Tirado contacted me to
8      request that I seek to continue the sentencing hearing in this matter.
9               3.    Mr. Lopez De Tirado is presently housed at the West Valley Detention
10     Center in Rancho Cucamonga.
11              4.    Mr. Lopez De Tirado’s grandmother is 84-years-old. She raised him. She
12     is not in good health. Mr. Lopez De Tirado’s wife brings her to visit him.
13              5.    Mr. Lopez De Tirado fears that his grandmother may die while he is
14     incarcerated after sentencing at a prison too far away for her to visit him.
15              6.    For this reason, he is requesting that the Court continue his sentencing
16     hearing until after the holiday period so that he can continue to visit with his
17     grandmother.
18              7.    I have conferred with Assistant United States Attorney Reema El-Amamy.
19     Ms. El-Amamy does not object to the ex parte nature of this application; however, she
20     does object to continuing the sentencing hearing at this time.
21              I declare under penalty of perjury under the laws of the United States of America
22     that the foregoing is true and correct.
23              Executed on October 22, 2019, at Los Angeles, California.
24
25                                               /s/ Kim Savo             .
                                                 KIM SAVO
26
                                                 Deputy Federal Public Defender
27
28
                                                      2
